KENYON, Circuit Judge
(dissenting). This case should be reversed because of the improper cross-examination of defendant. Defendant on the witness stand was asked about being arrested in Chicago for having something to do with putting up a banner on a fire escape having upon it:
“There are 100,000 marchers in this land. There are 200,000 organized miners and workingmen ,who are against what we are working for.”
This it seems was to embarass a parade favorable to war. The purpose of the questioning was to make it appear that defendant was hostile to the war. It was apparently without any basis for support . as far as the record shows, and it was especially prejudicial because the defendant, at the time of the trial or prior thereto, had been connected in some capacity with the work of the United States army, *338and had been an officer in the Canadian army. It is not clear just what the connection was. He was also asked whether he had a common-law wife, and concerning a letter addressed, “My dear Wifey,” when he had no wife. He was- further asked whether he was not living with a person to whom he addressed a letter, “Hellow Sweetie,” as his wife. Further, he was asked as to whether he had not introduced a woman as his wife who was not in fact such.
These things had nothing whatever to do with the issue and were highly prejudicial. A person, even if guilty, has the constitutional right to a fair trial. It is just as much the duty of the government’s attorney as the defendant’s attorney to see that he receives it, and when the attorney for the government pursues such unfair tactics as were employed in the cross-examination of defendant here, it is sufficient to require a reversal of the case. It is more important that every defendant have a fair trial in the courts than that any particular defendant be convicted. Courts in recent years have not hesitated to reverse cases for the misconduct of the' representatives of the state or federal government, for a sovereignty cannot afford to use its great power and prestige to convict men in an unfair manner. '
In State v. Burris, 194 Iowa, 628, 190 N. W. 38, the prosecuting attorney asked the defendant, who was a colored man, upon cross-examination, if during the time he worked for certain parties he did’ not take some white girls out joy-riding in a car. Further, he was asked if he did not, “in company with another fellow,” take two white girls to a certain schoolhouse. . This was a murder case, arid the defendant had been convicted in the trial court; but the Supreme Court of the state reversed the case, because of this line of cross-examination. The court said (194 Iowa, 636, 190 N. W. 41) :
“We think it was an atrase of the discretion lodged in the trial court to permit this examination to have been conducted to the extent that it was, and that it was necessarily prejudicial to appellant. It was an attempt on the part of the state to drag into the case, by insinuation and suggestion, matters that wére collateral and irrelevant, for the obvious purpose of prejudicing the appellant in the eyes of the jury. Such methods to secure the conviction of one charged with crime do not comport with the spirit of fairness which has always been one of the most cherished tenets of our administration of criminal law.”
In State v. Scott (Supreme Court of Iowa) 194 Iowa, 777, 190 N. W. 370, defendant was convicted of manslaughter. Complaint was made of the cross-examination. Defendant was asked whether he had Indian blood in his veins, whether he was named after the Confederate General Robert Lee, whether he had told about killing a man in Arkansas, whether he had laid in wait under some evergreens for the purpose of killing a man, whether he had pointed his revolver at other pernsons in his store, and whether he had cursed a certain woman. The court said that no other inference was permissible than that this questioning was for the purpose of creating in the minds of the jury the impression that the facts inquired about existed. Further the court said:
“Sinister references, either by cross-examination or by argument to a supposed event in a remote time and place, leave the defendant quite defenseless, even if evidence were readily available in addition to his own to *339disprove them. The court, in the interest of orderly trial, could not and should not permit such a chase to be taken up. The matters which we have above quoted were all calculated to inflame passion and prejudice against the defendant, quite independently of the proven facts of the case. There could have been no other motive for resort to them.”
This court, in August v. United States, 257 Fed. 388, 168 C. C. A. 428, reversed a conviction on the improper argument of counsel, which the court said inflamed the passions of the jurors and destroyed a calm consideration of the rights of the defendant, and further said:
“The United States cannot afford to convict her citizens in this manner.”
Exceptions were not preserved to the remarks of counsel, but the court nevertheless reversed the case, on the authority of the amendment to section 269, Judicial Code (Act March 3, 1911, c. 231, 36'Stat. 1163, as amended by Act Eeb. 26, 1919, c. 48), reading as follows:
“On the hearing of any appeal, certiorari, writ of error, or motion for a new trial, in any case, civil or criminal, the court shall give judgment after an examination of the entire record before the court, without regard to technical errors, defects or exceptions which do not affect the substantial rights of the parties.” Public—No. 281-—Goth Congress.
Exceptions to errors in the case at bar were not preserved, but the case comes under the foregoing section. What could be more prejudicial in the trial of a man accused of stealing certain property of the government, and who had been connected in some capacity with the United States army, and had had the rank of captain in the Canadian army, than to create in the minds of the jury an impression that he had been opposed to the war, and that he had part in putting up banners hostile to the purposes of the war. The questions relative to his living with another woman must have given to the jury the impression that he was a generally disreputable character, and these things tended to take the minds of the jurors from the real issue and prevent a calm consideration thereof. The defendant in this case did not have a fair trial. There was an abuse of judicial discretion in permitting the cross-examination to proceed to the extent that it did, and, regardless, of the fact that no exceptions were preserved to the errors, the case should be reversed.
I respectfully dissent from the decision of the majority.